OPINION OF THE COURT

Per Curiam.

Respondent, Julian M. Goldstein, who was admitted to practice in this Department on June 26, 1961, under the name Julian Morton Goldstein, has submitted an affidavit dated August 30,1983 in which he tenders his resignation as an attorney and counselor at law pursuant to 22 NYCRR 603.11.
In his affidavit, respondent admits that he is the subject of an investigation by the Departmental Disciplinary Committee and that the following allegations of misconduct have been lodged against him:
1. that on numerous occasions between December, 1977 and June, 1982, he paid various sums to Joseph Frymer, an investigator with the New York County Alcoholic Beverage Control Board in order to expedite favorable decisions *568with respect to his clients’ applications for liquor licenses and,
2. that between 1980 and 1982, on at least 10 separate occasions, he converted to his own use, funds belonging to clients.
Respondent indicates that his resignation is tendered voluntarily and that he is fully aware of the implications and consequences thereof. He admits that if a disciplinary proceeding were commenced against him based upon the afore-mentioned allegations of misconduct, he could not successfully defend himself on the merits.
Respondent’s resignation as a member of the Bar is accepted and directed to be filed, and it is ordered that his name be stricken from the roll of attorneys and counselors at law.
Murphy, P. J., Sullivan, Ross, Silverman and Bloom, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York, effective immediately.